265 S.W.3d 386 (2008)
STATE of Missouri, Respondent,
v.
Joshua James WILL, Appellant.
No. WD 68247.
Missouri Court of Appeals, Western District.
October 7, 2008.
Rosalyn Koch, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO; Shaun Mackelprang and Lisa M. Kennedy, Office of Atty. Gen., Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Joshua Will appeals the circuit court's judgment convicting him of assault in the second degree. We affirm in this per curiam order issued pursuant to Rule 30.25(b).